           Case 4:20-cv-08238-JSW Document 20 Filed 08/25/21 Page 1 of 4


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 2 SUSAN F. LaMARCA (Cal. Bar No. 215231)
    lamarcas@sec.gov
 3 MATTHEW G. MEYERHOFER (Cal. Bar No. 268559)
    meyerhoferm@sec.gov
 4
   Attorneys for Plaintiff
 5 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 6 San Francisco, California 94104
   Telephone: (415) 705-2500
 7 Facsimile: (415) 705-2501

 8

 9

10

11

12
                                   UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                           OAKLAND DIVISION
15

16 SECURITIES AND EXCHANGE COMMISSION, Case No. 4:20-cv-08238-JSW

17          Plaintiff,

18          vs.                                            [PROPOSED] JUDGMENT AS TO
                                                           DEFENDANT ANDREW J. CHAPIN
19 BENJA INCORPORATED, and
   ANDREW J. CHAPIN,
20
        Defendants.
21

22

23

24          The Securities and Exchange Commission (“SEC” or “Commission”) having filed a

25 complaint; and Defendant Andrew J. Chapin having entered a general appearance; consented to the

26 Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of this

27 Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from this

28 Judgment:



     [PROPOSED] JUDGMENT AS TO ANDREW J. CHAPIN                                  CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 20 Filed 08/25/21 Page 2 of 4


 1                                                      I.

 2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

 3 restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

 4 Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 5 thereunder, 17 C.F.R. § 240.10b-5, by using any means or instrumentality of interstate commerce, or

 6 of the mails, or of any facility of any national securities exchange, in connection with the purchase or

 7 sale of any security:

 8          (a)     to employ any device, scheme, or artifice to defraud;

 9          (b)     to make any untrue statement of a material fact or to omit to state a material fact

10                  necessary in order to make the statements made, in the light of the circumstances

11                  under which they were made, not misleading; or

12          (c)     to engage in any act, practice, or course of business which operates or would

13                  operate as a fraud or deceit upon any person.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

15 Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

16 actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

17 servants, employees, and attorneys; and (b) other persons in active concert or participation with

18 Defendant or with anyone described in (a).

19                                                     II.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

21 restrained and enjoined from violating Section 17(a) of the Securities Act of 1933 (the “Securities

22 Act”), 15 U.S.C. § 77q(a), in the offer or sale of any security by the use of any means or instruments

23 of transportation or communication in interstate commerce or by use of the mails, directly or

24 indirectly:

25          (a)     to employ any device, scheme, or artifice to defraud;

26          (b)     to obtain money or property by means of any untrue statement of a material fact or any

27                  omission of a material fact necessary in order to make the statements made, in light of

28                  the circumstances under which they were made, not misleading; or


     [PROPOSED] JUDGMENT AS TO ANDREW J. CHAPIN              2                     CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 20 Filed 08/25/21 Page 3 of 4


 1          (c)     to engage in any transaction, practice, or course of business which operates or would

 2                  operate as a fraud or deceit upon the purchaser.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

 4 Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

 5 actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

 6 servants, employees, and attorneys; and (b) other persons in active concert or participation with

 7 Defendant or with anyone described in (a).

 8                                                    III.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to Section

10 21(d)(2) of the Exchange Act, 15 U.S.C. § 78u(d)(2), and Section 20(e) of the Securities Act, 15
11 U.S.C. § 77t(e), Defendant is prohibited from acting as an officer or director of any issuer that has a

12 class of securities registered pursuant to Section 12 of the Exchange Act, 15 U.S.C. § 78l or that is

13 required to file reports pursuant to Section 15(d) of the Exchange Act, 15 U.S.C. § 78o(d).

14                                                    IV.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, upon motion of the

16 Commission, the Court shall determine whether it is appropriate to order disgorgement of ill-gotten

17 gains and/or a civil penalty pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and

18 Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3), and, if so, the amount of the

19 disgorgement and/or of the civil penalty. If disgorgement is ordered, Defendant shall pay

20 prejudgment interest thereon based on the rate of interest used by the Internal Revenue Service for

21 the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with

22 the Commission’s motion for disgorgement and/or civil penalties, and at any hearing held on such a

23 motion: (a) Defendant will be precluded from arguing that he did not violate the federal securities

24 laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or this

25 Judgment; (c) for the purposes of such motion, the allegations of the Complaint shall be accepted as

26 and deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the

27 basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

28 documentary evidence, without regard to the standards for summary judgment contained in Rule


     [PROPOSED] JUDGMENT AS TO ANDREW J. CHAPIN              3                    CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 20 Filed 08/25/21 Page 4 of 4


 1 56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for
 2 disgorgement and/or civil penalties, the parties may take discovery, including discovery from

 3 appropriate non-parties.

 4                                                    V.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 6 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant shall

 7 comply with all of the undertakings and agreements set forth therein.

 8                                                    VI.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

10 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the
11 allegations in the complaint are true and admitted by Defendant, and further, any debt for

12 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under any

13 judgment, order, consent order, decree or settlement agreement entered in connection with this

14 proceeding, is a debt for the violation by Defendant of the federal securities laws or any regulation or

15 order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §

16 523(a)(19).

17                                                   VII.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

19 jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

20                                                   VIII.

21          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

22 Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

23

24 IT IS SO ORDERED.

25

26

27 DATED:
                                                           Jeffrey S. White
28                                                         UNITED STATES DISTRICT JUDGE


     [PROPOSED] JUDGMENT AS TO ANDREW J. CHAPIN             4                    CASE NO. 4:20-CV-08238-JSW
